    Case: 6:06-cr-00105-DCR Doc #: 47 Filed: 01/13/21 Page: 1 of 6 - Page ID#: 198




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

    UNITED STATES OF AMERICA,                   )
                                                )
           Plaintiff,                           )    Criminal Action No. 6: 06-105-DCR
                                                )
    V.                                          )
                                                )
    DONALD R. MARTIN,                           )       MEMORANDUM OPINION
                                                )           AND ORDER
           Defendant.                           )

                                     *** *** *** ***

         Donald Martin is currently serving a 284-month term of imprisonment following his

conviction for possessing visual depictions of a minor he induced to engage in sexually explicit

conduct. [See Record Nos. 1, 33.] Over five years of the sentence remain unserved, but Martin

has filed a motion for compassionate release or a sentence reduction pursuant to 18 U.S.C. §

3582(c). [Record No. 46] His request is supported by five alleged “factor[s] of extraordinary

and compelling reasons” that he suggests warrant a sentence reduction. [Id. at p. 2]

         When a defendant files a motion for compassionate release, the Court must determine

whether the “three substantive requirements for granting relief” contained in 18 U.S.C. §

3582(c)(1)(A) are satisfied.1 United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). To

grant relief, the Court must find: (1) “that ‘extraordinary and compelling reasons’ warrant a

reduction”; (2) “that the reduction is consistent with the applicable policy statements issued by


1
        Martin’s motion appears to be procedurally proper. “[A]n imprisoned person may file
a motion for compassionate release after (1) exhausting the BOP’s administrative process; or
(2) thirty days after the warden received the compassionate release request—whichever is
earlier.” Jones, 980 F.3d at 1105. Martin provided a request for compassionate release, dated
May 4, 2020, which addressed to the warden of FCI Ashland. [Record No. 46-2, pp. 1-2]

                                              -1-
 Case: 6:06-cr-00105-DCR Doc #: 47 Filed: 01/13/21 Page: 2 of 6 - Page ID#: 199




the Sentencing Commission”; and (3) “that the § 3553(a) factors, to the extent they apply,

support the reduction.” United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2

(6th Cir. Aug. 19, 2020). To determine whether extraordinary and compelling reasons warrant

a reduction, the Court previously looked exclusively to the policy statements contained in

United States Sentencing Guideline § 1B1.13. See 28 U.S.C. § 994(t) (directing the United

States Sentencing commission to “describe what should be considered extraordinary and

compelling reasons for sentence reduction”). The policy statement was promulgated under a

statutory regime that allowed only the Bureau of Prisons to file motions for a sentence

reduction. For this reason, it is no longer “an applicable policy statement for compassionate-

release motions brought directly by inmates, and so district courts need not consider it when

ruling on those motions.” Elias, 2021 WL 50169, at *2; United States v. Jones, 980 F.3d 1098,

1108 (6th Cir. 2020). Rather, this Court has “full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement.” Jones, 980 F.3d at 1111.

       As noted, Martin offers five reasons the Court should consider extraordinary and

compelling, either individually or in combination. He suggests that his medical condition,

prison conduct, rehabilitation, the length of his sentence, and the COVID-19 pandemic justify

a reduction. [Record No. 46, pp. 2-4]

       Concerning his medical conditions, Martin relies on a number of ailments. He allegedly

suffers from obesity, “prostate issues,” “a severe case of acid reflux,” and “immune system

weakness.” [Id. at p. 2] However, these conditions are not confirmed by medical records. The

Court could deny the motion on this basis alone. Elias, 2021 WL 50169, at *3. But taking

Martin’s allegations as true, the conditions he identifies do not constitute an extraordinary and




                                              -2-
 Case: 6:06-cr-00105-DCR Doc #: 47 Filed: 01/13/21 Page: 3 of 6 - Page ID#: 200




compelling reason for a sentence reduction. The nonbinding policy statement provides useful

guidance regarding medical conditions that may justify relief:

       (i) The defendant is suffering from a terminal illness (i.e., a serious and
       advanced illness with an end of life trajectory). A specific prognosis of life
       expectancy (i.e., a probability of death within a specific time period) is not
       required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
       sclerosis (ALS), end-stage organ disease, and advanced dementia.
       (ii) The defendant is—
               (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because of the
               aging process,
       that substantially diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from which he or she is not
       expected to recover.

U.S.S.G. § 1B1.13 cmt. n. 1(A).

       Martin does not allege that he is suffering from a terminal illness or that his conditions

render him unable to provide self-care within the prison environment. Further, he states that

two of the conditions (i.e., the prostate issue and acid reflux) are treated with medication.

[Record No. 46, p. 2] There is no support for his claim that he suffers from a weakened immune

system. And despite alleging reduced mobility due to obesity, he contends that his “hard work

ethic” has allowed him to excel in his current employment. [Id. at pp. 2-3] In short, the Court

concludes that Martin’s current medical state does not constitute an extraordinary and

compelling circumstance that would justify release.

       The remainder of Martin’s reasons find no analogue in the policy statements. He

suggests that nearly fifteen years of good behavior and his extensive efforts toward

rehabilitation are reasons for a reduction or release. [Record No. 46, pp. 2-3] He provided

evidence that, while incarcerated, he has completed over thirty education courses, earned his

G.E.D., and maintained steady employment. [Record Nos. 46, pp. 2-3; 46-2, p. 5] These

                                              -3-
 Case: 6:06-cr-00105-DCR Doc #: 47 Filed: 01/13/21 Page: 4 of 6 - Page ID#: 201




admirable efforts will likely serve Martin both now and well after his term of incarceration

ends. But good behavior and education, which are expected of incarcerated individuals, do

not constitute “extraordinary and compelling circumstances” that warrant a sentence reduction.

       Next, the length of Martin’s sentence does not support a reduction. He expresses

concern about his “unusually long prison sentence,” but acknowledges that it was “necessary

to . . . protect the public from future crimes.” [Record No. 46, p. 3] The sentence continues to

be necessary to protect not only the public at large, but a very vulnerable group: children. And

Martin’s sentence was not unusual. One of his offenses carries a mandatory minimum sentence

of fifteen years, 18 U.S.C. § 2255(e), and Martin received a sentence within the Guidelines

range for his offense. [See Record No. 39, pp. 8-9.] The undersigned imposed a sentence of

284 months after considering all the factors listed in 18 U.S.C. 3553(a), but “in particular

taking into account . . . the need to avoid unwarranted sentencing disparities.” [Id. at p. 9] The

length of Martin’s sentence is justified by the seriousness of his offense conduct.

       Finally, Martin relies on the COVID-19 pandemic. Because he is employed at the

UNICOR Factory at FCI Ashland, he states that he and his co-workers were segregated from

the general population. [Record No. 46, p. 3] Within this “open dorm with 8’x10’ cubicles

and 4’ dividing walls,” inmates are allegedly “sleeping head to toe with the inmate in the next

cubical, breathing the same air[,] . . . sharing same toilets, sinks, and showers,” and few inmates

are wearing masks. [Id.] Martin suggests that avoiding infection is “not possible,” and he

fears that his age and medical conditions place him a higher risk of severe infection.




                                               -4-
    Case: 6:06-cr-00105-DCR Doc #: 47 Filed: 01/13/21 Page: 5 of 6 - Page ID#: 202




        Martin’s concerns are legitimate, but they are insufficient to justify release or a sentence

reduction. While he is correct that his age and obesity are risk factors for COVID-19,2 he does

not allege that he has been exposed, infected, or exhibited symptoms. And although there are

confirmed cases of the virus at FCI Ashland,3 there is no evidence of a widespread outbreak.

Martin’s filings detail the efforts the BOP has undertaken to prevent the spread of COVID-19

at FCI Ashland. He attached memos from Warden H. Allen Beard to inmates dated November

24, 2020, and December 4, 2020, reporting much higher levels of active infections. [Record

No. 46-2, pp. 3-4] Both memos direct inmates to “maintain a high level of sanitation,” “wear

your face covering,” and “wash your hands frequently. . . .” [Id.] The current reported case

numbers indicate that these efforts have been successful at mitigating further infections.

Therefore, Martin’s concerns about potential COVID-19 infection do not constitute an

extraordinary and compelling reason for a reduction.4

        Accordingly, it is hereby


2
       See People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND
PREVENTION (updated Dec. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html.
3
       FCI Ashland has a total population of 957 inmates. See FCI Ashland, FEDERAL
BUREAU OF PRISONS, https://www.bop.gov/locations/institutions/ash/ (last accessed Jan. 12,
2021). As of January 11, 2021, seventeen inmates and eleven staff were infected with COVID-
19, and over 340 inmates and forty staff had recovered. Tragically, six inmates at FCI Ashland
had succumbed to the virus. Covid-19 Coronavirus, FEDERAL BUREAU OF PRISONS (updated
Jan. 11, 2021), https://www.bop.gov/coronavirus/.
4
        Hopefully, Martin’s concerns regarding the possibility of a future infection will be
short-lived. The BOP is presently working with the Center for Disease Control and Prevention
and a public-private partnership established by the federal government, known as Operation
Warp Speed, to ensure that the BOP remains prepared to administer the COVID-19 vaccine to
inmates as soon as it is available. The Court has been advised that, as of January 4, 2021, doses
of vaccine have been delivered to 48 BOP facilities in various regions of the country.


                                                -5-
 Case: 6:06-cr-00105-DCR Doc #: 47 Filed: 01/13/21 Page: 6 of 6 - Page ID#: 203




      ORDERED that Defendant Donald R. Martin’s motion for compassionate release or a

sentence reduction [Record No. 46] is DENIED.

      Dated: January 13, 2021.




                                         -6-
